IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40929
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GILBERTO VELASQUEZ-RUBIO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-288-ALL
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Gilberto Velasquez-Rubio appeals his illegal reentry

conviction, a violation of 8 U.S.C. § 1326(a).   He argues that

his indictment was insufficient because it did not allege that he

possessed the necessary mens rea, general intent, and therefore

it failed to charge the offense of illegal reentry.

     Velasquez did not object to the indictment’s sufficiency in

the district court; therefore, the sufficiency issue is subject

to review under the standard of “maximum liberality.”    United

States v. Guzman-Ocampo, 236 F.3d 233, 236 & n.1 (5th Cir. 2000)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40929
                                -2-

(citation omitted), cert. denied, 121 S. Ct. 2600 (2001).    We

hold, and Velasquez concedes, that this issue is foreclosed by

Guzman-Ocampo, which held under near identical circumstances that

the indictment was sufficient despite its failure to allege that

the defendant possessed any general intent.   Id. at 239.

Velasquez seeks to preserve the issue for possible Supreme Court

review.   We are bound by this court’s precedent absent an

intervening Supreme Court decision or a subsequent en banc

decision.   See United States v. Short, 181 F.3d 620, 624 (5th

Cir. 1999).

     AFFIRMED.